EXHIBIT (13) The Annual Report to Security Holders is Appendix A to the Proxy Statement for the 2015 Annual Meeting of Shareholders and is incorporated herein by reference. APPENDIX A ANNUAL REPORT OF PEOPLES BANCORP OF NORTH CAROLINA, INC. PEOPLES BANCORP OF NORTH CAROLINA, INC. General Description of Business Peoples Bancorp of North Carolina, Inc. (the “Company”), was formed in 1999 to serve as the holding company for Peoples Bank (the “Bank”).The Company is a bank holding company registered with the Board of Governors of the Federal Reserve System (the “Federal Reserve”) under the Bank Holding Company Act of 1956, as amended (the “BHCA”).The Company’s principal source of income is dividends declared and paid by the Bank on its capital stock, if any.The Company has no operations and conducts no business of its own other than owning the Bank and Community Bank Real Estate Solutions, LLC (“CBRES”).Accordingly, the discussion of the business which follows concerns the business conducted by the Bank, unless otherwise indicated. The Bank, founded in 1912, is a state-chartered commercial bank serving the citizens and business interests of the Catawba Valley and surrounding communities through 21 banking offices, as of December 31, 2014, located in Lincolnton, Newton, Denver, Catawba, Conover, Maiden, Claremont, Hiddenite, Hickory, Charlotte, Monroe, Cornelius, Mooresville and Raleigh, North Carolina.The Bank also operates loan production offices in Denver and Durham, North Carolina.At December 31, 2014, the Company had total assets of $1.0 billion, net loans of $640.8 million, deposits of $814.7 million, total securities of $285.1 million, and shareholders’ equity of $98.7 million. The Bank operates four offices focused on the Latino population under the name Banco de la Gente (“Banco”).These offices are operated as a division of the Bank.Banco offers normal and customary banking services as are offered in the Bank’s other branches such as the taking of deposits and the making of loans and therefore is not considered a reportable segment of the Company. The Bank has a diversified loan portfolio, with no foreign loans and few agricultural loans.Real estate loans are predominately variable rate and fixed rate commercial property loans, which include residential development loans to commercial customers.Commercial loans are spread throughout a variety of industries with no one particular industry or group of related industries accounting for a significant portion of the commercial loan portfolio.The majority of the Bank’s deposit and loan customers are individuals and small to medium-sized businesses located in the Bank’s market area.The Bank’s loan portfolio also includes Individual Taxpayer Identification Number (ITIN) mortgage loans generated thorough the Bank’s Banco offices.Additional discussion of the Bank’s loan portfolio and sources of funds for loans can be found in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” on pages A-4 through A-25 of the Annual Report, which is included in this Form 10-K as Exhibit (13). The operations of the Bank and depository institutions in general are significantly influenced by general economic conditions and by related monetary and fiscal policies of depository institution regulatory agencies, including the Federal Reserve, the Federal Deposit Insurance Corporation (the “FDIC”) and the North Carolina Commissioner of Banks (the “Commissioner”). At December 31, 2014, the Company employed 280 full-time employees and 37 part-time employees, which equated to 305 full-time equivalent employees. Subsidiaries The Bank is a subsidiary of the Company.At December 31, 2014, the Bank had two subsidiaries, Peoples Investment Services, Inc. and Real Estate Advisory Services, Inc. Through a relationship with Raymond James Financial Services, Inc., Peoples Investment Services, Inc. provides the Bank’s customers access to investment counseling and non-deposit investment products such as stocks, bonds, mutual funds, tax deferred annuities, and related brokerage services.Real Estate Advisory Services, Inc. provides real estate appraisal and real estate brokerage services.In March 2015, the Bank established a new wholly owned subsidiary, PB Real Estate Holdings, LLC, which will acquire, manage and dispose of real property, other collateral and other assets obtained in the ordinary course of collecting debts previously contracted. In June 2006, the Company formed a wholly owned Delaware statutory trust, PEBK Capital Trust II (“PEBK Trust II”), which issued $20.0 million of guaranteed preferred beneficial interests in the Company’s junior subordinated deferrable interest debentures.All of the common securities of PEBK Trust II are owned by the Company.The proceeds from the issuance of the common securities and the trust preferred securities were used by PEBK Trust II to purchase $20.6 million of junior subordinated debentures of the Company, which pay a floating rate equal to three-month LIBOR plus 163 basis points.The proceeds received by the Company from the sale of the junior subordinated debentures were used in December 2006 to repay the trust preferred securities issued in December 2001 by PEBK Capital Trust, a wholly owned Delaware statutory trust of the Company, and for general purposes.The debentures represent the sole asset of PEBK Trust II.PEBK Trust II is not included in the consolidated financial statements. A-1 The trust preferred securities issued by PEBK Trust II accrue and pay quarterly at a floating rate of three-month LIBOR plus 163 basis points.The Company has guaranteed distributions and other payments due on the trust preferred securities to the extent PEBK Trust II does not have funds with which to make the distributions and other payments.The net combined effect of the trust preferred securities transaction is that the Company is obligated to make the distributions and other payments required on the trust preferred securities. These trust preferred securities are mandatorily redeemable upon maturity of the debentures on June 28, 2036, or upon earlier redemption as provided in the indenture.The Company has the right to redeem the debentures purchased by PEBK Trust II, in whole or in part, which became effective on June 28, 2011.As specified in the indenture, if the debentures are redeemed prior to maturity, the redemption price will be the principal amount plus any accrued but unpaid interest. The Company established CBRES, a wholly owned subsidiary, in 2009. CBRES serves as a “clearing-house” for appraisal services for community banks.Other banks are able to contract with CBRES to find and engage appropriate appraisal companies in the area where the property is located.This type of service ensures that the appraisal process remains independent from the financing process within the bank. This report contains certain forward-looking statements with respect to the financial condition, results of operations and business of Peoples Bancorp of North Carolina, Inc. (the “Company”).These forward-looking statements involve risks and uncertainties and are based on the beliefs and assumptions of management of the Company and on the information available to management at the time that these disclosures were prepared. These statements can be identified by the use of words like “expect,” “anticipate,” “estimate” and “believe,” variations of these words and other similar expressions.Readers should not place undue reliance on forward-looking statements as a number of important factors could cause actual results to differ materially from those in the forward-looking statements.Factors that could cause actual results to differ materially include, but are not limited to, (1) competition in the markets served by Peoples Bank, (2) changes in the interest rate environment, (3) general national, regional or local economic conditions may be less favorable than expected, resulting in, among other things, a deterioration in credit quality and the possible impairment of collectibility of loans, (4) legislative or regulatory changes, including changes in accounting standards, (5) significant changes in the federal and state legal and regulatory environment and tax laws, (6) the impact of changes in monetary and fiscal policies, laws, rules and regulations and (7) other risks and factors identified in the Company’s other filings with the Securities and Exchange Commission.The Company undertakes no obligation to update any forward-looking statements. A-2 SELECTED FINANCIAL DATA Dollars in Thousands Except Per Share Amounts Summary of Operations Interest income $ Interest expense Net interest earnings Provision for loan losses ) Net interest earnings after provision for loan losses Non-interest income Non-interest expense Earnings before taxes Income taxes ) Net earnings Dividends and accretion of preferred stock - Net earnings available to common shareholders $ Selected Year-End Balances Assets $ Available for sale securities Loans, net Mortgage loans held for sale Interest-earning assets Deposits Interest-bearing liabilities Shareholders' equity $ Shares outstanding Selected Average Balances Assets $ Available for sale securities Loans Interest-earning assets Deposits Interest-bearing liabilities Shareholders' equity $ Shares outstanding Profitability Ratios Return on average total assets 0.91% 0.65% 0.56% 0.48% 0.17% Return on average shareholders' equity 9.69% 6.67% 5.58% 5.03% 1.81% Dividend payout ratio* 10.88% 11.17% 20.96% 11.78% 100.11% Liquidity and Capital Ratios (averages) Loan to deposit 78.06% 78.02% 82.42% 83.48% 90.15% Shareholders' equity to total assets 9.24% 9.79% 10.08% 9.55% 9.42% Per share of Common Stock Basic net income $ Diluted net income $ Cash dividends $ Book value $ *As a percentage of net earnings available to common shareholders. A-3 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following is a discussion of our financial position and results of operations and should be read in conjunction with the information set forth under Item 1A Risk Factors and the Company’s consolidated financial statements and notes thereto on pages A-26through A-62. Introduction Management’s discussion and analysis of earnings and related data are presented to assist in understanding the consolidated financial condition and results of operations of the Company, for the years ended December 31, 2014, 2013 and 2012.The Company is a registered bank holding company operating under the supervision of the Federal Reserve Board (the “FRB”) and the parent company of Peoples Bank (the “Bank”). The Bank is a North Carolina-chartered bank, with offices in Catawba, Lincoln, Alexander, Mecklenburg, Iredell, Union, Wake and Durham counties, operating under the banking laws of North Carolina and the rules and regulations of the Federal Deposit Insurance Corporation (the “FDIC”). Overview Our business consists principally of attracting deposits from the general public and investing these funds in commercial loans, real estate mortgage loans, real estate construction loans and consumer loans. Our profitability depends primarily on our net interest income, which is the difference between the income we receive on our loan and investment securities portfolios and our cost of funds, which consists of interest paid on deposits and borrowed funds. Net interest income also is affected by the relative amounts of our interest-earning assets and interest-bearing liabilities. When interest-earning assets approximate or exceed interest-bearing liabilities, a positive interest rate spread will generate net interest income. Our profitability is also affected by the level of other income and operating expenses. Other income consists primarily of miscellaneous fees related to our loans and deposits, mortgage banking income and commissions from sales of annuities and mutual funds. Operating expenses consist of compensation and benefits, occupancy related expenses, federal deposit and other insurance premiums, data processing, advertising and other expenses. Our operations are influenced significantly by local economic conditions and by policies of financial institution regulatory authorities. The earnings on our assets are influenced by the effects of, and changes in, trade, monetary and fiscal policies and laws, including interest rate policies of the Board of Governors of the Federal Reserve System (the “Federal Reserve”), inflation, interest rates, market and monetary fluctuations.Lending activities are affected by the demand for commercial and other types of loans, which in turn is affected by the interest rates at which such financing may be offered.Our cost of funds is influenced by interest rates on competing investments and by rates offered on similar investments by competing financial institutions in our market area, as well as general market interest rates. These factors can cause fluctuations in our net interest income and other income. In addition, local economic conditions can impact the credit risk of our loan portfolio, in that (1) local employers may be required to eliminate employment positions of individual borrowers, and (2) small businesses and commercial borrowers may experience a downturn in their operating performance and become unable to make timely payments on their loans. Management evaluates these factors in estimating the allowance for loan losses and changes in these economic factors could result in increases or decreases to the provision for loan losses. The unfavorable economic conditions experienced from 2008 to 2010 moderated in 2011 and 2012.Economic conditions weremorefavorable in 2013 and 2014, although still far below the pre-crisis levels of 2006 and 2007.With the unemployment rate continuing to be higher than historical norms and home prices still well below pre-crisis levels, the primary indicators of economic activity for our markets continue to point touncertain business conditions. Although we are unable to control the external factors that influence our business, by maintaining high levels of balance sheet liquidity, managing our interest rate exposures and by actively monitoring asset quality, we seek to minimize the potentially adverse risks of unforeseen and unfavorable economic trends. Our business emphasis has been and continues tobe to operate as a well-capitalized, profitable and independent community-oriented financial institution dedicated to providing quality customer service. We are committed to meeting the financial needs of the communities in which we operate. The Company expects growth to be achieved in its local markets and through expansion opportunities incontiguous or nearby markets.While the Company would be willing to consider growth by acquisition in certain circumstances, it does not consider the acquisition of another company to be necessary for its continued ability to provide a reasonable return to its shareholders.We believe that we can be more effective in serving our customers than many of our non-local competitors because of our ability to quickly and effectively provide senior management responses to customer needs and inquiries. Our ability to provide these services is enhanced by the stability and experience of our Bank officers and managers. A-4 The Federal Reserve has maintained the Federal Funds Rate at 0.25% since December 31, 2008.This has had a negative impact on 2012, 2013 and 2014 earnings and will continue to have a negative impact on the Bank’s net interest income infuture periods, if the Federal Funds Rate is not increased. On December 23, 2008, the Company entered into a Securities Purchase Agreement (“Purchase Agreement”) with the U.S. Department of the Treasury (“UST”) pursuant to the Capital Purchase Program (“CPP”) under the Troubled Asset Relief Program (“TARP”).Under the Purchase Agreement, the Company agreed to issue and sell 25,054 shares of Series A preferred stock and a Warrant to purchase 357,234 shares of the Company’s common stock.Proceeds from this issuance of Series A preferred shares were allocated between preferred stock and the Warrant based on their relative fair values at the time of the sale.Of the $25.1 million in proceeds, $24.4 million was allocated to the Series A preferred stock and $704,000 was allocated to the Warrant.The discount recorded on the Series A preferred stock that resulted from allocating a portion of the proceeds to the Warrant was being accreted directly to retained earnings over a five-year period applying a level yield. The UST sold all of the Company’s Series A preferred stock in a public auction in June 2012.The Company purchased 12,530 shares of the 25,054 outstanding shares of Series A preferred stock from the UST.The shares were purchased for $933.36 per share, for a total purchase price of $11,778,576, including $83,575 accrued and unpaid dividends on the Series A preferred stock.The Company retired the 12,530 shares purchased.Remaining Series A preferred shares were redeemable at any time at par.Also, during 2012, the Company completed its repurchase of the Warrant to purchase 357,234 shares of the Company’s common stock.The Company repurchased the Warrant for a total price of $425,000. The Company received regulatory approval in December 2013 to repurchase and redeem the remaining 12,524 outstanding shares of its Series A preferred stock.The repurchase and redemption was completed on January 17, 2014 and was reflected on the Company’s Consolidated Balance Sheets as of December 31, 2013.“Accrued interest payable and other liabilities” at December 31, 2013 includes $12.6 million for the payment to preferred shareholders of principal and accrued dividends on January 17, 2014. The Company does not have specific plans for additional offices in 2015 but will continue to look for growth opportunities in nearby markets and may expand if considered a worthwhile opportunity. Summary of Significant and Critical Accounting Policies The consolidated financial statements include the financial statements of the Company and its wholly owned subsidiaries, the Bank and Community Bank Real Estate Solutions, LLC (“CBRES”), along with the Bank’s wholly owned subsidiaries, Peoples Investment Services, Inc. and Real Estate Advisory Services, Inc (“REAS”).All significant intercompany balances and transactions have been eliminated in consolidation. The Company’s accounting policies are fundamental to understanding management’s discussion and analysis of results of operations and financial condition.Many of the Company’s accounting policies require significant judgment regarding valuation of assets and liabilities and/or significant interpretation of specific accounting guidance.The following is a summary of some of the more subjective and complex accounting policies of the Company.A more complete description of the Company’s significant accounting policies can be found in Note 1 of the Notes to Consolidated Financial Statements in the Company’s 2014 Annual Report to Shareholders which is Appendix A to the Proxy Statement for the May 7, 2015 Annual Meeting of Shareholders. Many of the Company’s assets and liabilities are recorded using various techniques that require significant judgment as to recoverability.The collectability of loans is reflected through the Company’s estimate of the allowance for loan losses.The Company performs periodic and systematic detailed reviews of its lending portfolio to assess overall collectability.In addition, certain assets and liabilities are reflected at their estimated fair value in the consolidated financial statements.Such amounts are based on either quoted market prices or estimated values derived from dealer quotes used by the Company, market comparisons or internally generated modeling techniques.The Company’s internal models generally involve present value of cash flow techniques.The various techniques are discussed in greater detail elsewhere in this management’s discussion and analysis and the Notes to Consolidated Financial Statements. There are other complex accounting standards that require the Company to employ significant judgment in interpreting and applying certain of the principles prescribed by those standards.These judgments include, but are not limited to, the determination of whether a financial instrument or other contract meets the definition of a derivative in accordance with U.S. Generally Accepted Accounting Principles (“GAAP”). A-5 The disclosure requirements for derivatives and hedging activities are intended to provide users of financial statements with an enhanced understanding of: (a) how and why an entity uses derivative instruments, (b) how derivative instruments and related hedged items are accounted for and (c) how derivative instruments and related hedged items affect an entity’s financial position, financial performance, and cash flows. The disclosure requirements include qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about the fair value of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative instruments. The Company has an overall interest rate risk management strategy that has incorporated the use of derivative instruments to minimize significant unplanned fluctuations in earnings that are caused by interest rate volatility.By using derivative instruments, the Company is exposed to credit and market risk.If the counterparty fails to perform, credit risk is equal to the extent of the fair-value gain in the derivative.The Company minimizes the credit risk in derivative instruments by entering into transactions with high-quality counterparties that are reviewed periodically by the Company. The Company did not have any interest rate derivatives outstanding as of December 31, 2014 or 2013. In November 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2014-16, (Topic 815):Determining Whether the Host Contract in a Hybrid Financial Instrument Issued in the Form of a Share Is More Akin to Debt or to Equity.ASU No. 2014-16 provides more direction for determining whether embedded features, such asa conversion option embedded in a share of preferred stock, need to be accounted for separately from their host shares.ASU No. 2014-16 is effective for annual periods, and interim periods within those annual periods, beginning after December 15, 2015.The adoption of this guidance is not expected to have a material impact on the Company’s results of operations, financial position or disclosures. In November 2014, FASB issuedASU No. 2014-17, (Topic 805):Pushdown Accounting (a consensus of the FASB Emerging Issues Task Force).ASU No. 2014-17 gives acquired entities the option to apply pushdown accounting in their separate financial statements when an acquirer obtains control of them.ASU No. 2014-17 was effective upon issuance for current and future reporting periods and any open reporting periods for which financial statements have not yet been issued.The adoption of this guidance is not expected to have a material impact on the Company’s results of operations, financial position or disclosures. In January 2015, FASB issuedASU No. 2015-01, (Subtopic 225-20):Simplifying Income Statement Presentation by Eliminating the Concept of Extraordinary Items.ASU No. 2015-01 eliminates the concept of extraordinary items from GAAP.ASU No. 2015-01 is effective for annual periods, and interim periods within those annual periods, beginning after December 15, 2015 .The adoption of this guidance is not expected to have a material impact on the Company’s results of operations, financial position or disclosures. In February 2015, FASB issuedASU No. 2015-02, (Topic 810):Amendments to the Consolidation Analysis.ASU No. 2015-02 provides amendments to respond to stakeholders’ concerns about the current accounting for consolidation of certain legal entities.Stakeholders expressed concerns that GAAP might require a reporting entity to consolidate another legal entity in situations in which the reporting entity’s contractual rights do not give it the ability to act primarily on its own behalf, the reporting entity does not hold a majority of the legal entity’s voting rights, or the reporting entity is not exposed to a majority of the legal entity’s economic benefits or obligations.ASU No. 2015-02 is effective for annual periods, and interim periods within those annual periods, beginning after December 15, 2015.The adoption of this guidance is not expected to have a material impact on the Company’s results of operations, financial position or disclosures. Tax effects from an uncertain tax position can be recognized in the financial statements only when it is more likely than not that the tax position will be sustained upon examination by the appropriate taxing authority that would have full knowledge of all relevant information.A tax position that meets the more likely than not recognition threshold is measured at the largest amount of benefit that is greater than fifty percent likely of being realized upon ultimate settlement.Previously recognized tax positions that no longer meet the more likely than not recognition threshold should be derecognized in the first subsequent financial reporting period in which that threshold is no longer met.The Company assessed the impact of this guidance and determined that it did not have a material impact on the Company’s financial position, results of operations or disclosures. Other accounting standards that have been issued or proposed by the FASB or other standards-setting bodies are not expected to have a material impact on the Company’s results of operations, financial position or disclosures. Management of the Company has made a number of estimates and assumptions relating to reporting of assets and liabilities and the disclosure of contingent assets and liabilities to prepare the accompanying consolidated financial statements in conformity with GAAP.Actual results could differ from those estimates. A-6 Results of Operations Summary.The Company reported earnings of $9.4 million or $1.67 basic net earnings per share and $1.66 diluted net earnings per share for the year ended December 31, 2014, as compared to $6.7 million or $1.19 basic and diluted net earnings per share, before adjustment for preferred stock dividends and accretion, for the year ended December 31, 2013.Net earnings available to common shareholders were $9.4 million or $1.67 basic net earnings per common share and $1.66 diluted net earnings per common share for the year ended December 31, 2014, as compared to $6.0 million or $1.08 basic net earnings per common share and $1.07 diluted net earnings per common share, for the year ended December 31, 2013.The increase in year-to-date earnings is primarily attributable to an increase in net interest income and a decrease in the provision for loan losses, which were partially offset by an increase in non-interest expense and a decrease in non-interest income, as discussed below. Net earnings available to common shareholders for 2013 represented an increase of 26% ascompared tonet earnings available to common shareholders for the year ended December 31, 2012 of $4.8 million or $0.86 basic and diluted net earnings per common share.The increase in 2013 net earnings was primarily attributable to a decrease in the provision for loan losses and an increase in non-interest income, which were partially offset by a decrease in net interest income and an increase in non-interest expense. The return on average assets in 2014 was 0.91%, compared to 0.65% in 2013 and 0.56% in 2012. The return on average shareholders’ equity was 9.69% in 2014 compared to 6.67% in 2013 and 5.58% in 2012. Net Interest Income.Net interest income, the major component of the Company’s net income, is the amount by which interest and fees generated by interest-earning assets exceed the total cost of funds used to carry them.Net interest income is affected by changes in the volume and mix of interest-earning assets and interest-bearing liabilities, as well as changes in the yields earned and rates paid.Net interest margin is calculated by dividing tax-equivalent net interest income by average interest-earning assets, and represents the Company’s net yield on its interest-earning assets. Net interest income for 2014 was $34.1 million compared to $31.3 million in 2013. This increase was primarily due to an increase in interest income resulting from an increase in the yield on investment securities and an increase in the average outstanding principal balance of loans combined with a decrease in interest expense resulting primarily from a reduction in the cost of funds.Net interest income decreased in 2013 from $31.5 million in 2012. Table 1 sets forth for each category of interest-earning assets and interest-bearing liabilities, the average amounts outstanding, the interest incurred on such amounts and the average rate earned or incurred for the years ended December 31, 2014, 2013 and 2012.The table also sets forth the average rate earned on total interest-earning assets, the average rate paid on total interest-bearing liabilities, and the net yield on total average interest-earning assets for the same periods.Yield information does not give effect to changes in fair value that are reflected as a component of shareholders’ equity.Yields and interest income on tax-exempt investments have been adjusted to a tax equivalent basis using an effective tax rate of 37.96% for securities that are both federal and state tax exempt and an effective tax rate of 31.96% for federal tax exempt securities.Non-accrual loans and the interest income that was recorded on these loans, if any, are included in the yield calculations for loans in all periods reported. A-7 Table 1- Average Balance Table December 31, 2014 December 31, 2013 December 31, 2012 (Dollars in thousands) Average Balance Interest Yield / Rate Average Balance Interest Yield / Rate Average Balance Interest Yield / Rate Interest-earning assets: Interest and fees on loans $ 4.80% 4.91% 5.05% Investments - taxable 2.37% 1.09% 1.54% Investments - nontaxable* 4.38% 4.46% 4.87% Other 65 0.25% 85 0.23% 51 0.23% Total interest-earning assets 4.29% 4.09% 4.23% Cash and due from banks Other assets Allowance for loan losses ) ) ) Total assets $ Interest-bearing liabilities: NOW, MMDA & savings deposits $ 0.13% 0.19% 0.34% Time deposits 0.57% 0.71% 1.14% FHLB / FRB borrowings 3.40% 3.61% 3.90% Trust preferred securities 1.89% 1.93% 2.12% Other 45 0.10% 55 0.13% 0.28% Total interest-bearing liabilities 0.59% 0.72% 1.00% Demand deposits Other liabilities Shareholders' equity Total liabilities and shareholder's equity $ Net interest spread $ 3.70% $ 3.37% 3.23% Net yield on interest-earning assets 3.84% 3.53% 3.44% Taxable equivalent adjustment Investment securities $ $ Net interest income $ $ * Includes U.S. Government agency securities that are non-taxable for state income tax purposes of $26.0 million in 2014, $20.2 million in 2013 and $5.3 million in 2012.Tax rates of 6.00%, 6.90% and 6.90% were used to calculate the tax equivalent yield on these securities in 2014, 2013 and 2012, respectively. Changes in interest income and interest expense can result from variances in both volume and rates.Table 2 describes the impact on the Company’s tax equivalent net interest income resulting from changes in average balances and average rates for the periods indicated.The changes in interest due to both volume and rate have been allocated to volume and rate changes in proportion to the relationship of the absolute dollar amounts of the changes in each. A-8 Table 2 - Rate/Volume Variance Analysis-Tax Equivalent Basis December 31, 2014 December 31, 2013 (Dollars in thousands) Changes in average volume Changes in average rates Total Increase (Decrease) Changes in average volume Changes in average rates Total Increase (Decrease) Interest income: Loans: Net of unearned income $ ) $ ) ) ) Investments - taxable ) Investments - nontaxable ) ) Other ) 5 ) 33 1 34 Total interest income ) ) Interest expense: NOW, MMDA & savings deposits 26 ) ) 65 ) ) Time deposits ) FHLB / FRB Borrowings ) Trust Preferred Securities - (9
